DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-39 allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicants terminal disclaimer has resolved the prior made double patenting rejections over applications 15/739,561 and 15/690,128.  Applicant’s amendments have obviated the double patenting rejections over application 16/530,242, which are withdrawn.  This is due to the addition of step (D) to the independent claims (the genus/species relationship between the two applications is no longer applicable).
Applicant amendments have drawn the claims to a practical application, as set forth on p.12 of the remarks dated 2/19/2021, citing paragraph [0007] of the specification.  As such, the claims are eligible.
Applicant's arguments as set forth in parent case 15/690,128 on the interview summary dated 12/26/2019 and the remarks filed 2/26/2020 were found persuasive in that case and resulted in allowance, and remain applicable to the instant claims. As argued in the above cited remarks, the prior art does not teach or suggest representing actual processes with hypergraphs, but rather captures the differences between processes (i.e. comparisons) with hypergraphs. As argued by applicant, the structural difference between the two representations results in the hypergraph edges being associated with different things - parametrized resources in the instant case. Further, this results in multiple hypergraphs being utilized, rather than a single one (that contains the set of differences). This further distinguishes over the art. For the above reasons, the claims distinguish over the art as a whole, and the prior rejections made in the parent case.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674.  The examiner can normally be reached on Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F Fernandez Rivas can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIJAN MAPAR/              Primary Examiner, Art Unit 2128